Judgment, Supreme Court, Bronx County (Stephen Lloyd Barrett, J.), rendered November 18, 2004, convicting defendant, upon his pleas of guilty, of sexual abuse in the first degree (four counts) and violation of probation, and sentencing him, as a second child sexual assault offender, to four concurrent terms of 14 years consecutive to a term of four years, unanimously modified, on the law, to the extent of vacating the provisions for DNA databank and sex offender registration fees, and otherwise affirmed.
Defendant made a valid waiver of his right to appeal, in which the court elicited such a waiver as part of the plea agreement, and separate from the rights automatically forfeited by a guilty plea (see People v Lopez, 6 NY3d 248, 256-257 [2006]). The waiver forecloses appellate review of defendant’s excessive sentence claim. In any event, we perceive no basis for reducing the sentence.
As the People concede, since the crimes were committed before the effective date of the legislation providing for the imposition of sex offender registration and DNA databank fees, those fees should not have been imposed. Concur—Mazzarelli, J.P., Saxe, Friedman, Catterson and Acosta, JJ.